 1

 2
                                                                   ~~°~ 2 9 2018
                                                            CEN7Rr~Lgl 7
                                                                           ~OF~C~~ ~~r   i/,,
 3                                                          -                      ~E_, „~
 4

 5

 6 ~

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAI~ DISTRICT OF CALIFORNIA

10

11     NATHANIEL PHILLIPS,                       Case No. CV 18-3717 JFW (SS)

12                       Petitioner,             ORDER ACCEPTING FINDINGS,

13                                               CONCLUSIONS AND

14     CDCR, et al.,                             RECONII~IENDATIONS OF UNITED

15                       Respondent              STATES MAGISTRATE JUDGE

16

17           Pursuant   to   28   U.S.C.   §   636,   the   Court    has    reviewed            the

18     Petition, all the records and files herein, and the Report and

19     Recommendation of the United States Magistrate Judge.                        The time '

20     for filing Objections to the Report and Recommendation has passed

21     and   no Objections    have been received.           Accordingly,         the Court

22     accepts and adopts the findings, conclusions and recommendations

23     of the Magistrate Judge.

24     \\

25     \\

26     \\

27     \\

       \\
 1          IT IS ORDERED that the Petition is denied and Judgment shall

 2     be entered dismissing this action with prejudice.      Respondent's

 3     Motion to Dismiss is DENIED as moot.

 4

 5          IT IS FURTHER ORDERED that     the Clerk serve copies of   this

 6     Order and the Judgment herein on Petitioner at his current address

 7     of record and on counsel for Respondent.

 8

 9          LET JUDGMENT BE ENTERED ACCQR.DINGLY.

10 i

11     DATED: ~ ~ ~ j ~
                    ~~
12                                            HN F. WALTER
                                            UNIT D STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

~~~

23

24

25

26

27

28

                                       2
